UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellant,

v.                                                                   No. 99-4148

NASRIN SAADVANDI,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Gerald Bruce Lee, District Judge.
(CR-98-421-A)

Argued: September 24, 1999

Decided: October 27, 1999

Before WILKINS and TRAXLER, Circuit Judges,
and SEYMOUR, United States District Judge for the
District of South Carolina, sitting by designation.

_________________________________________________________________

Reversed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Morris Rudolph Parker, Jr., Assistant United States Attor-
ney, Alexandria, Virginia, for Appellant. Jahangir Ghobadi, JAHAN-
GIR GHOBADI, P.C., Fairfax, Virginia, for Appellee. ON BRIEF:
Helen F. Fahey, United States Attorney, Vincent L. Gambale, Assis-
tant United States Attorney, Alexandria, Virginia, for Appellant.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

The Government appeals an order of the district court suppressing
physical evidence obtained and incriminating statements made fol-
lowing the warrantless arrest of Nasrin Saadvandi, contending that the
district court erred in concluding that law enforcement officers lacked
probable cause. For the reasons that follow, we reverse.

I.

On October 26, 1998, British customs officials intercepted a suit-
case being shipped from Iran to the United States. Approximately five
kilograms of opium had been concealed in the lining of the suitcase.
The suitcase also contained several miscellaneous items wrapped in
newspaper written in Farsi, the official language of Iran. The suitcase
was addressed to "Overland Nancy, 8007 Lux Sanas Corner Centre,
McLent, Virginia 22102." British officials shipped the suitcase to
Drug Enforcement Administration (DEA) agents in the United States.

The DEA and the Postal Service then conducted an investigation
to determine the intended recipient of the suitcase. Although the
address on the package did not correspond to any known address in
Virginia, the zip code matched that of McLean, Virginia. After con-
sulting with local law enforcement officers, the federal agents deter-
mined that the intended address was probably the Overland Trading
Company, 8007-L Tysons Corner Center, located in McLean. Investi-
gators then obtained a roster of employees from the corporate parent
of Overland Trading Company, which revealed that none of the
employees was named Nancy. However, a criminal background check
of the employees revealed that Appellee Nasrin Saadvandi had used
the name "Nancy Saadat" a number of years earlier when arrested for
shoplifting. Additionally, Saadvandi's employment records indicated
that she had graduated from the University of Tehran in Iran. Based

                    2
on this information, law enforcement officials decided to attempt a
controlled delivery of the suitcase to the Overland Trading Company
store in McLean.

Immediately prior to the controlled delivery, two federal agents
entered the store posing as customers. One of the agents wore a con-
cealed recording device; the other was fluent in Farsi. A postal
inspector posing as a mail carrier entered the store and asked Saad-
vandi if she was Nancy Overland. Saadvandi replied"No, no. But I
know her well." J.A. 135 (internal quotation marks omitted).1 Saad-
vandi then accepted the package and signed for it.

Approximately 20 seconds later, Saadvandi made a telephone call.
Speaking in Farsi, she said, "Jafar, it has come." J.A. 137 (internal
quotation marks omitted). She added, "Come fast," or she may have
 2196 30 1 said "[G]o and finish your work and then come.
                     "2 Id. (internal quota-

tion marks omitted). She then took the suitcase to a back room.
Shortly thereafter, a sensor that had been placed in the suitcase sig-
naled that the suitcase had been opened. Agents immediately entered
the back of the store and arrested Saadvandi. Inspection of the suit-
case did not reveal that an attempt had been made to access the secret
compartment.

After advising Saadvandi of her rights pursuant to Miranda v.
Arizona, 384 U.S. 436, 467-73 (1966), agents questioned her for
_________________________________________________________________
1 There appears to be some dispute in the record as to whether Saad-
vandi actually claimed to know Nancy Overland. Evidently, the tran-
script of the conversation that was given to defense counsel did not
include the sentence "But I know her well." During the suppression hear-
ing, however, the postal inspector who made the controlled delivery testi-
fied that he had recently supplemented the transcript based on his
recollection of events and his review of the tape recording, which did not
clearly capture the entire conversation. The district court appears to have
accepted the Government's version of Saadvandi's statements for pur-
poses of ruling on the motion to suppress.
2 The transcript of the suppression hearing indicates that the parties
were unclear as to whether the translator was uncertain how to translate
a single statement or rather was indicating that two separate statements
had been made.

                    3
approximately two and one-half hours. Ultimately, Saadvandi agreed
to participate in a controlled delivery of the suitcase to the individual
named Jafar, whom Saadvandi identified as her ex-husband. Agents
placed a transmitting device in Saadvandi's purse and observed her
in the parking lot as she met with Jafar. When it appeared that Saad-
vandi was attempting to alert Jafar that they were being watched,
agents arrested them both. A subsequent search of Saadvandi's purse
revealed a small quantity of opium. Several days later, Saadvandi
divulged to her fellow inmates that she had attempted to alert Jafar
to the presence of the transmitting device in her purse.

Following her indictment on several charges, Saadvandi moved to
suppress statements made to law enforcement agents following her
arrest, the opium found in her purse, and the statement made to her
fellow inmates several days later, on the basis that the agents had
lacked probable cause to arrest her. After a hearing, the district court
granted the motion, reasoning that Saadvandi's mere acceptance of
the suitcase did not support an inference that she was aware the suit-
case contained contraband.

II.

"[A] warrantless arrest is proper for purposes of the Fourth Amend-
ment where the facts and circumstances within the arresting officer's
knowledge are sufficient for a reasonable person to believe that a
crime has been or is being committed by the person to be arrested."
United States v. Miller, 925 F.2d 695, 698 (4th Cir. 1991). Probable
cause must be supported by more than mere suspicion, but need not
consist of evidence sufficient to convict. See Wong Sun v. United
States, 371 U.S. 471, 479 (1963). In assessing the existence of proba-
ble cause, courts examine the totality of the circumstances known to
the officers at the time of the arrest, recognizing that "probable cause
is a fluid concept--turning on the assessment of probabilities in par-
ticular factual contexts--not readily, or even usefully, reduced to a
neat set of legal rules." Illinois v. Gates , 462 U.S. 213, 232 (1983);
see United States v. Gray, 137 F.3d 765, 769 (4th Cir.) (en banc)
(describing probable cause as "an objective standard of probability
that reasonable and prudent persons apply in everyday life"), cert.
denied, 119 S. Ct. 157 (1998). We review de novo the legal conclu-

                     4
sion of the district court that probable cause did not exist, but we
review its factual findings for clear error. See Gray, 137 F.3d at 770.

The facts and circumstances known by the officers at the time of
Saadvandi's arrest were sufficient to establish probable cause. Upon
being presented with the suitcase, Saadvandi claimed to know the
nonexistent "Nancy Overland" and signed for the package on her
behalf. In doing so, Saadvandi expressed no doubt that the package
was intended to be delivered to the Overland Trading Company, in
spite of the inaccurate address. Promptly after signing for the suitcase,
Saadvandi placed a telephone call to Jafar and told him, in Farsi, "[I]t
has come," and to "[c]ome fast" or to"go and finish your work and
then come." J.A. 137 (internal quotation marks omitted). The content
of this telephone call would warrant a belief by a reasonable officer
that Saadvandi had been expecting the package and would raise fur-
ther suspicion regarding her claim to be accepting the delivery on
behalf of "Nancy Overland." Further, Saadvandi's subsequent actions
in immediately taking the suitcase to the back of the store and open-
ing it evinced an interest in the contents greater than that of a mere
recipient on behalf of someone else. When the information obtained
during the controlled delivery is combined with the facts already
known by the officers--that the suitcase contained items wrapped in
Farsi-language newspaper, that Saadvandi had once lived in Iran,
where Farsi is the official language, and that Saadvandi had previ-
ously used the name "Nancy"--it is clear that the totality of the cir-
cumstances warranted a belief by a reasonable officer that Saadvandi
had committed or was committing an offense. Accordingly, we
reverse.

III.

For the reasons set forth above, we conclude that Saadvandi's
arrest was supported by probable cause. We therefore reverse the
order of the district court suppressing the evidence seized and the
statements made following her arrest.3

REVERSED
_________________________________________________________________

3 In view of our resolution of the probable cause issue, we need not
consider the Government's alternative grounds for reversal.

                     5